Citation Nr: 0703441	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-27 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits, to include whether medical 
expenses reported after the death of the veteran's widow can 
be considered in determining eligibility for accrued 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1944.  The veteran died in October 2000.  After the 
veteran died his widow was awarded pension benefits.  The 
widow died in January 2003.  The appellant is the widow's 
daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The appellant's claim is currently under the 
jurisdiction of the Winston-Salem, North Carolina RO. 

In October 2006, the appellant cancelled her request for a 
hearing before a Veterans Law Judge.  There are currently no 
outstanding hearing requests.

The merits of the appellant's accrued benefits claim are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Prior to the widow's death, the appellant submitted a medical 
expense report and medical records that established 
recurring, predictable, and reasonably estimable medical 
expenses, and provided a sufficient evidentiary basis for a 
prospective computation of medical expenses for the purposes 
of entitlement to accrued benefits.




CONCLUSION OF LAW

Consideration of unreimbursed medical expenses from the 
widow's 2002 income, for the purpose of readjusting the 
widow's 2002 pension benefits, for accrued benefits purposes, 
is warranted.  38 U.S.C.A. §§ 1503(a), 5121(a) (West 2002); 
38 C.F.R. §§ 3.272(g), 3.1000 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is usually required to ensure that the VA's 
"duty to notify" and "duty to assist" obligations have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  However, in light of 
the favorable determination contained herein, there is no 
reason to examine those obligations, since a remand for 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Factual Background

The veteran died in October 2000, and his widow was awarded 
death pension benefits effective from December 1, 2000.  
Subsequently, the widow was granted special monthly pension 
due to being housebound, and then special monthly pension 
based on the need for aid and attendance, also effective from 
December 1, 2000. 

In April 2001, the RO determined that the widow was 
incompetent and in June 2001 the VA appointed the appellant 
as the widow's custodian.

In December 2001, the appellant submitted a medical expense 
report (MER) showing the widow's unreimbursed medical 
expenses for the previous year.  This list included expenses 
for Medicare, for private medical insurance, for prescription 
medication, for nonprescription medication, and for doctors' 
fees.  These expenses totaled $2867.  The Board notes that 
the expense list also included an expense for a grave marker, 
which is not considered a medical expense and was not 
included in the $2867 total used to adjust the widows' 
countable income for pension purposes.

An RO letter dated in January 2002 reflects that the RO 
notified the appellant of an amendment to the widow's death 
pension benefits.  In this letter it was noted that the RO 
had considered the widow's unreimbursed medical expenses 
incurred during 2001.

In September 2002, the appellant submitted the widow's 
medical treatment records dated from December 1999 to August 
2002.  These records showed that the widow was being treated 
for terminal gastric carcinoma.  These records show that the 
appellant received recurring treatment with the same drugs.  
The later medical records indicate increasing dosages of 
those drugs, and that additional drugs were prescribed.

The widow died on January [redacted], 2003, and the appellant then 
submitted a claim for accrued benefits based on unreimbursed 
medical expenses paid in 2002.  The appellant submitted an 
MER, dated January [redacted], 2003, that listed the widow's medical 
expenses in 2002.  This list included expenses of Medicare, 
private medical insurance, prescription medication, 
nonprescription medication, and doctor's fees.  

Legal Criteria 

Applicable law and regulations provide that upon the death of 
a beneficiary, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of her death, i.e., accrued benefits that are due and unpaid 
for the period not to exceed two years, shall, upon the death 
of a surviving spouse or remarried surviving spouse, to the 
veteran's children.  38 C.F.R. § 3.1000(a)(2).  However, in 
this case the appellant is not the child of the veteran.  
Consequently she is only entitled to accrued benefits 
necessary to reimburse her for the expense of the last 
sickness or burial of the widow.  See 38 U.S.C.A. 
§ 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  On her April 2003 
notice of disagreement, the appellant asserted that she paid 
the widow's final expenses.

Under 38 U.S.C.A. § 1541, certain surviving spouses are 
entitled to receive a VA pension, to be adjusted based on 
their annual income.  Under 38 U.S.C.A. § 1503(a)(8) annual 
income for pension purposes includes payments of any kind and 
from any source except, inter alia, the amount equivalent to 
payments for unreimbursed medical expenses to the extent that 
they exceed five percent of the maximum annual rate of 
pension.  See 38 C.F.R. § 3.272(g).

If a VA pension recipient submits a report of medical 
expenses each year within an annual reporting period 
established by VA, certain unreimbursed medical expenses may 
be excluded from the annual income reported by the recipient 
and used by VA to adjust the amount of pension warranted.  
Consequently, a widow's submission of a report of medical 
expenses may result in a retroactive upward adjustment of 
pension for the prior year.  See 38 U.S.C.A. § 1503(a)(8), 
1521; 38 C.F.R. § 3.272(g)(2).

Precedent opinions of VA's General Counsel interpreting the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Conary v. Derwinski, 3 Vet. App. 109 (1992) 
have held, in essence, that although information submitted 
after a veteran's death may not be considered "evidence in 
the file at the time of death" for accrued benefits purposes, 
if the veteran had in the past supplied evidence of 
unreimbursed medical expenses that, due to the ongoing nature 
of his health condition, could be expected to recur in 
succeeding years (in amounts capable of estimation with a 
reasonable degree of accuracy), that information could be the 
basis for a determination that evidence in the file permitted 
prospective estimation of medical expenses.  See VAOPGPREC 6-
93; VAOPGCPREC 12-94.

Analysis

In light of the foregoing, this case turns on whether logical 
inferences may be made based on information in the file at 
the time of the widow's death, i.e., whether medical expenses 
paid in 2002, and claimed by the appellant in the medical 
expense form submitted after the widow's death, were 
reasonably capable of estimation at the time of the widow's 
death.

In this case the Board finds that the evidence of record at 
the time of the widow's death was sufficient to reflect 
recurring, predictable, and reasonably estimable medical 
expenses to provide a sufficient evidentiary basis for a 
prospective computation of the unreimbursed medical expenses 
during the last year of her life.  The December 2001 MER was 
of record prior to the widow's death.  The Board notes that 
the Medicare and private medical insurance expenses listed on 
the December 2001 MER are by their very nature recurring 
medical expenses.  The Board also finds that the prescription 
drugs, nonprescription drugs and doctors' fees listed on the 
December 2001 MER were also shown to be recurring expenses.  
This was shown by the medical treatment records submitted 
prior to the widow's death.  The medical records show that 
medical treatment in 2001 continued into 2002.  Additionally, 
these medical records indicate that the widow's illness 
increased in severity and required increasing treatment and 
medication during 2002.  Accordingly, it is reasonable to not 
only infer from the evidence of record prior to the widows 
death that she had recurring unreimbursed prescription drugs, 
nonprescription drugs and doctors' fees during that year, but 
also that such fees increased in amount.  

Since the evidence of record at the time of the widow's death 
provided sufficient evidentiary basis for a prospective 
computation of unreimbursed medical expenses, VA is not 
precluded from considering other evidence submitted after the 
widow's death for the limited purpose of verifying the 
accuracy of its determination.  Accordingly, the medical 
expenses reported after the death of the widow can be 
considered in determining eligibility of the appellant for 
accrued benefits.  See VAOPGPREC 6-93; VAOPGCPREC 12-94.


ORDER

Medical expenses reported after the widow's death can be 
considered in determining the appellant's eligibility for 
accrued benefits.


REMAND

As discussed above, the Board has determined that medical 
expenses reported after the death of the appellant can be 
considered in determining accrued benefits.

The Board now finds that a remand of this case is necessary 
so that the medical expenses incurred in 2002 can be 
considered by the RO in calculating the widow's countable 
income for that year.  Once the widow's countable income for 
2002 has been determined, the RO must then make a 
determination as to whether there are any accrued benefits 
remaining and unpaid at the time of the widow's death that 
could then provide a basis for reimbursing the appellant for 
any expenses paid by the appellant for the widow's last 
sickness or burial.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
appellant's claim for accrued benefits.  
The notice letter should inform the 
appellant about the information and 
evidence that VA will seek to provide; the 
information and evidence the appellant is 
expected to provide; and the notice letter 
should request the appellant to provide 
any evidence in the appellant's possession 
that pertains to the claim.

2.  Request that the appellant submit 
evidence showing the amounts of her own 
funds that she paid for the widow's last 
sickness and burial.

3.  Make a determination as to the widow's 
countable income for 2002, with 
consideration given to the amount of 
unreimbursed medical expenses incurred 
that year.  Thereafter, the RO should 
readjudicate the issue of the appellant's 
eligibility for accrued benefits for the 
purpose of receiving reimbursement for 
medical expenses the appellant paid on 
behalf of the widow and reimbursement of 
any burial expenses paid by the appellant.

4.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
she should be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


